Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148526 & (112)                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148526
                                                                   COA: 308229
                                                                   Monroe CC: 11-038798-FC
  DWAIN ALLEN CARROLL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for permission to file pro per supplemental
  application for leave to appeal is GRANTED. The application for leave to appeal the
  November 21, 2013 judgment of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2014
         s0917
                                                                              Clerk